 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No.: 2:16-CR-133 TLN
12
                   Plaintiff,
13
     vs.                                             STIPULATION AND ORDER
14                                                   CONTINUING STATUS CONFERENCE
     ATHANASIOS DIMOU,                               AND EXCLUDING TIME UNDER THE
15                                                   SPEEDY TRIAL ACT
16                 Defendant.
                                                     Date:       April 11, 2019
17                                                   Time:       9:30 a.m.
                                                     Court:      Hon. Troy L. Nunley
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney James
22
     Conolly, and Attorney Todd Leras on behalf of Defendant Athanasios Dimou, stipulate as
23
     follows:
24
            1. This matter is presently set for status conference on March 7, 2019. By this
25

26              stipulation, Defendant Dimou moves to continue the status conference to April 11,

27              2019.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves distribution of methamphetamine during several controlled
 2
               purchases in Stockton. Defense counsel has received a proposed plea agreement and
 3
               conducted additional investigation related to potential sentencing issues.
 4
               Investigation includes contacting potential mitigation witnesses in Stockton, greater
 5

 6             San Joaquin County, and family members in Greece. Defense counsel is also

 7             continuing to research the potential implications of the recently enacted First Step Act
 8
               on sentencing issues in this case.
 9
          3.   Defendant Dimou is being held at the Wayne Brown Correctional Facility in Nevada
10
               City, California. That facility is a driving distance of approximately 65 miles from
11

12             downtown Sacramento, making client visits to review discovery, investigation

13             reports, and legal research materials more difficult than for inmates housed at the
14
               Sacramento Main Jail.
15
          4. Given the ongoing defense mitigation investigation and legal research regarding First
16
               Step Act impacts on the potential sentence in this case, Defendant Dimou requests to
17

18             continue the status conference in this matter to April 11, 2019, at 9:30 a.m., and to

19             exclude time between March 7, 2019 and April 11, 2019, inclusive, under Local Code
20
               T-4. The United States does not oppose this request.
21
          5. Attorney Todd Leras represents and believes that failure to grant additional time as
22
               requested would deny Defendant Dimou the reasonable time necessary for effective
23

24             preparation, considering the exercise of due diligence.

25        6. Based on the above-stated facts, Defendant Dimou requests that the Court find that
26
               the ends of justice served by continuing the case as requested outweigh the best
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              interest of the public and the Defendant in a trial within the time prescribed by the
 2
                Speedy Trial Act.
 3
            7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 4
                seq., within which trial must commence, the time period of March 7, 2019 to April
 5

 6              11, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and

 7              (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
 8
                at Defendant Dimou’s request on the basis that the ends of justice served by taking
 9
                such action outweigh the best interest of the public and the Defendants in a speedy
10
                trial.
11

12          8. Nothing in this stipulation and order shall preclude a finding that other provisions of

13              the Speedy Trial Act dictate that additional time periods are excludable from the
14
                period within which a trial must commence.
15
            Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
16
     Todd Leras via email to sign it on his behalf.
17

18
     DATED: March 5, 2019
19                                                        By      /s/ Todd D. Leras for
                                                                  JAMES CONOLLY
20
                                                                  Assistant United States Attorney
21
     DATED: March 5, 2019
22                                                        By      /s/ Todd D. Leras
                                                                  TODD D. LERAS
23
                                                                  Attorney for Defendant
24                                                                ATHANASIOS DIMOU

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter as to Athanasios Dimou, scheduled for
 4
     March 7, 2019, is vacated. A new status conference for Athanasios Dimou is scheduled for April
 5

 6   11, 2019, at 9:30 a.m. The Court further finds, based on the representations of the parties and

 7   Defendant Dimou’s request, that the ends of justice served by granting the continuance outweigh
 8
     the best interests of the public and the defendants in a speedy trial. Time shall be excluded under
 9
     the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary
10
     attorney preparation taking into consideration the exercise of due diligence for the period from
11

12   March 7, 2019, up to and including April 11, 2019.

13          IT IS SO ORDERED.
14
     DATED: March 5, 2019
15
                                                              Troy L. Nunley
16                                                            United States District Judge
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
